Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10, 13, 15-17, and 21-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a torque measurement system for a vehicle having a rotatable member connecting an engine to a torque converter and rotatable above a rotating axis, the system having a strain measuring element on the rotatable member, a control module for processing data associated with the strain measuring element, an energy generating module that generates a current from a deformation of the rotatable member caused by the relative movement between the engine and the rotatable member or the torque converter, thereby powering the torque measurement system.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a torque measurement system for a vehicle having a rotatable member connecting an engine to a torque converter and rotatable above a rotating axis, the system having a strain measuring element on the rotatable member, a control module for processing data associated with the strain measuring element, an energy generating module that generates electricity through deformation of the rotatable member or the torque converter, thereby powering the torque measurement system.

The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a torque measurement system for a vehicle having a rotatable member connecting an engine to a torque converter and rotatable above a rotating axis, the system having a strain measuring element on the rotatable member, a control module for processing data associated with the strain measuring element, an energy generating module that generates electricity through the relative movement between the engine and the rotatable member or the torque converter, thereby powering the torque measurement system, wherein the energy generating module includes one or more piezoelectric patches, one or more of which being mounted on the rotatable member.
The closest art of record is to Lambson, which disclose a strain element on a rotating member between an engine and a torque converter, the strain element being powered from energy harvesting due to relative rotation of the engine and torque converter, whereby magnets or electromagnetics rotating relative to coils induce electricity to power the torque measurements.  Lambson fails to disclose deformation of the rotatable member inducing a current, inclined energy generating modules or piezoelectric patches.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 26, 2022